Title: From John Adams to Nathaniel Gorham, 28 January 1817
From: Adams, John
To: Gorham, Nathaniel



Sir
Quincy Jan. 28. 1817

My Thanks are due to you for your Inaugural Address of Decr. 11th.
I rejoice that Such a Professorship is established and that So accomplished a Professor has been chosen.
I am afraid to express my wild Ideas on this Subject. We are all Chymists from our Cradles. All Mankind are Chymists from their Cradles to their Graves
The Material Universe is a Chemical Experiment, Its Author and Conductor is now, ever was, and ever will be, the only perfect Chymist in the Universe. I believe he constantly Superintends the Operation and interposes whenever, if ever, his Special Providence is necessary or beneficial.
Our terrestrial Chymists have a great Controversy to decide between The Spiritualists and the Materialists. Will your Teliscopes, Microscopes Incision Knives and Analyses, ever penetrate to the original Atoms, the Smallest particles of which this great chymical process is composed?
What is the first Cause of Motion? Is it Spirit or is it Matter? Some Phylosophers antient and modern Say “Spirit is a mere metaphisical Hypothesis, a mere Chymera.
I Say that Matter is a mere metaphisical abstraction; a mere Hypothesis; a chimera. We know no more of Matter, than We do of Spirit. We know nothing of either but their qualities and Effects. And We can See no compatibility between Perception Memory Judgment Reason and order; with Extension Solidity and Vis Inertia. Can you Chimists discover any possible or conceivable Connection between Sensation and Reflection; and Matter and Motion? Modern Phylosophers Say, Spirit is a Word void of Sense. I Say Matter is a Word void of Sense. D’Alembert, himself, when he was asked in Writing, “What is matter? answered in Writing, Je n’en sçais rien” And every Chymist of you all must give the same answer.
When, and how Shall We discover the Smallest Particles of Matter in the Universe? When and how Shall We discover the Original Causes of the misterious diversity of Odours and flavours, consider the Odour of the apple, the Quince, the Lime the Lemon the Orange, the Strawberry the Raspberry, the Thimbleberry, the Strawberry, The Pine Apple, the Grape, The Penny royal the Saffron the Balm, the Sage, the Mint, the Tansey, the Cresses the Sorrells the Mallows, the Roses the Blossoms, the Lillies &c &c &c without Number? Are they globular, triangular quadrangular, Cubes Cones, Obelisks, Pyramids, Ellipses, or what? Do their Perfumes and flavours and different medicinal Qualities depend upon their different Modifications and Combinations and What are they?
What is the difference between Small Pox and Kine Pock? This must be Chymical. What Shall We Say of Heat, and Light? Wave the former, for the present and think of the latter. A Sperma Cæti Candle placed on a Steeple on the Great Blue Hill would be Seen  two miles, at least. A Small Portion of Sperma Cæti, therefore, converted into Light must fill a Sphere of four miles diameter, with matter, if Light is matter, and So full, that the human Optick nerve can discern it in every part of that Sphere. How attenuated must that matter be?
To pass by the Sun Moon and Planets, look at the fixed Stars. My Friend Herschell, I think computes Sixty or Seventy Millions of them, discernible through his Tellescope. That We may not loose ourselves in the Wilderness of suns; We will fix upon Sirius. I have not time to look into Books of Astronomy to ascertain his ballance; Say one hundred Millions of miles. The light of Sirius, then, must be visible through this Telescope in every part of a Sphere, two hundred millions of miles in Diameter, at all times of the day night Year and Age. Who is the Chymist, who has levigated this Light with his Pestel in his mortar? Mathematicians have demonstrated the infinite divisibility of Matter. The Marquis De L’Hospital has demonstrated the Existence of Quantities Infinitely little, and of other quantities “Infinitely less, than those Infinitely littles. What pretension can We have to limit the Power of the first Chymist and Suppose that he has desisted at any imaginable Minuteness? and fixed any definite magnitude or form of original and unchangeable particles of matter?
In former times when I looked a little into Classicks, and a very little indeed it was while I was facinated with the Numbers I could no of Lucretius, I could not comprehend his Attoms. In aftertimes when I was delighted with the Eloquence of Buffon, I could not help laughing at his Molecules.
Both appeared to me, as ridiculous as the Entities and Quidities of a more antient Phylosopher.
Chymists! Pursue your Experiments with indefatigable Ardour and perseverance. Give Us the best possible Bread Butter and Cheese, Wine Beer and Cyder, Houses Ships and Steamboats, Gardens Orchards Fields, not to mention Cloths or Cooks. If your Investigations lead Accidentally to any deep discovery, rejoice, and cry Eureka! But never institute any Experiment with a View or a hope of discovering the first and Smallest Particles of Matter.
I believe with Father Abraham and Sir Isaac Neuton in the Existence of Spirit distinct from matter, and resign to the Universal Spirit the Government of his Heavens and Earth.
I pray you to consider this Letter as confidential. If it should get abroad, I Should be thought a Candidate for the new Hospital, before it will be ready to receive / your obliged Servant
John Adams